EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James David Johnson on 06/06/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 has been deleted and replaced with 
--	An attic access hatch comprising: 
	a frame surrounding a frame aperture, wherein the frame is installable in an opening in a ceiling or a wall to allow access to an attic of a building; 
	a flat access panel for placement in the frame to cover and close the frame aperture, wherein an aperture passes through the access panel from a first side to a second side such that a depth of the aperture is equal to a thickness of the access panel; and
	two or more air-permeable covers comprising a first cover and a second cover that are attached to the access panel over the aperture such that the first cover is directly attached to the first side of the panel and the second cover is directly attached to the second side of the panel, wherein the covers are air permeable to permit movement of air between the attic and a room or other interior space of the building, and wherein the two or more covers comprise cloth fabric, foam, or a combination of these materials. --
In Claims 2-6, 9-10 & 14, line 1 "pressure equalization device" was deleted and replaced with -- attic access hatch --
In Claim 2, lines 1-2, "wherein the cover comprises a mesh cover" was deleted and replaced with -- wherein the two or more covers are mesh covers --
In Claim 3, line 1, "the cover does" was deleted and replaced with -- the two or more covers do --
In Claim 3, line 2, "an interior room" was deleted and replaced with -- the room or other interior space --
In Claim 6, line 2, "a room" was deleted and replaced with -- the room --
In Claim 6, line 3, "the access hatch opening" was deleted and replaced with -- the frame aperture --
In Claim 6, line 5, "the access hatch opening" was deleted and replaced with -- the frame aperture --
In Claim 9, line 1, "the cover is" was deleted and replaced with -- the two or more covers are --
In Claim 10, line 1, "the cover further comprises" was deleted and replaced with -- the two or more covers further comprise --
In Claim 14, line 1, "the cover is" was deleted and replaced with -- the two or more covers are --
Claims 7-8, 11-13 & 15-20 are cancelled


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762